Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending for examination as filed April 14, 2020.

Specification
The disclosure is objected to because of the following informalities: Figures 6B and 7 should be discussed in the Detailed Description section.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japan 2017-008449 (hereinafter ‘449) as evidenced by Bauer (US 2013/0168266).
*** Please Note that as discussed in MPEP 2131.01(III) an additional evidentiary reference can be used in a 35 USC 102 rejection to show that a characteristic not disclosed in the reference is inherent .*** 
Claims 1, 2, 4: ‘449 teaches a method of making a fiber comprising metal nanoparticles (note 0009, 0011, 0072, figure 8). The method includes steps of (A) providing a fiber and a metal salt aqueous solution comprising first metal ions (note 0029-0030, 0053-0054 where the first metal ions can be copper, as desired by present claim 2), (B) making the metal salt aqueous solution contact the fiber to form a fiber containing the first metal ions,  (note 0029-0031, 0053-0054) and (C) contacting the fiber containing the first metal ions with a second metal and performing a reduction reaction of the first metal ions to obtain the fiber comprising metal nanoparticles, where the fiber containing metal nanoparticles comprises first metal nanoparticles from a reduction of the first metal ions (note 0032-0033, 0055, where the second metal is aluminum, as desired by present claim 4).  A standard reduction potential of the first metal ions (as copper, for example) would be +0.337 eV and a standard reduction potential of an ionic state of the second metal (aluminum) would be -1.66 eV as evidenced by Bauer (note figure 1, 0057).  The difference between the two would be 1.997 volts.  This would give the first metal ions (copper) having a greater standard reduction potential than the ionic state of the second metal (aluminum) and a difference therebetween of 1.997 volts (in the range claimed of 0.4-4.0 volts).
Claim 3: as to the concentration of the first metal ions in the metal salt aqueous solution, ‘449 describes using 50 ml of 0.1 M cupric chloride aqueous solution (note 0054).  The Examiner takes Official Notice that copper has a mol. mass of about 63.5 g/mol (if applicant disagrees, he should so respond on the record), so 63.5 x 0.1 gives about 6.35 g/l of copper ions, within the claimed range.
Claim 5: As to making the metal salt aqueous solution contact the fiber, ‘449 describes immersing the fiber in the solution, giving a “dipping” method (note 0054 or 0029, for example).
Claim 6: ‘449 describes immersing the fiber in the solution, giving a “dipping” method, where the contact/dipping time can be 24 hours, in the claimed time range (note 0054, for example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over ‘449 as evidenced by Bauer as applied to claims 1-6 above, and further EITHER alone OR further in view of Japan 03-287861 (hereinafter ‘861).
Claim 7: As to the reaction time, ‘449 indicates contacting the fiber containing the first metal ions with the second metal in the presence of moisture and performing reduction reaction, and drying with the fiber with the ions and attached second metal for 24 hours (note 0055).
(A) Using ‘449 as evidenced by Bauer alone: the contact time would be the initial contact time and the 24 hour drying time, which can be considered the reaction time.  While this time can be just above 24 hours (allowing for the initial contact time before drying starts), since there is no limit as to the total of the initial contact time and the time for drying, and it is noted that the drying can be shorted with heating (note 0033-0034) and reaction occurs to form the nanoparticles (note 0079), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the contact time to give the desired reaction, and such optimization would give times in the claimed range.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
(B) Using ‘449 as evidenced by Bauer and further in view of ‘861: the contact time with ‘449 would be the initial contact time and the 24 hour drying time, which can be considered the reaction time.  While this time can be just above 24 hours (allowing for the initial contact time before drying starts), there is no limit as to the total of the initial contact time and the time for drying, and it is noted that the drying can be shorted with heating (note 0033-0034) and reaction occurs to form the nanoparticles (note 0079).  ‘861 further describes providing a fiber sheet and attaching a metal salt that can be from copper or silver, for example (note pages 1-2 of the translation) and then contacting in the presence of water with a metal plate to reduce the metal, where the metal plate can be copper or other metal with a high ionization tendency (example given of the copper plate used to reduce silver ion), where it is indicated that reduction reaction could occur in a few seconds (pages 1-3, translation). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘449 as evidenced by Bauer optimize the contact time to give the desired reaction as suggested by ‘861 to provide a desirable reaction time, and such optimization would give times in the claimed range, given the indication of adjustable times of drying and of times of reaction by ‘861 for similar metal reduction of metal salts.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 8: Further as to performing the reaction with contact with the second metal and leaving the first composite fiber to stand for 0.1 to 72 hours at 0-120 degrees C, this would be suggested when providing the process for claim 7 as discussed above, where there can be a first reaction time in the presence of water/moisture and a further drying time described by ‘449 as 24 hours, within the claimed range of step (c)(2), where with the optimization described for 7(A) or (B) above, there can also be optimization for the initial reduction time with water/moisture and a second drying/standing time, given the two parts described for claim 7.  Furthermore, as to the temperature for step (c)(2), ‘449 does not give a specific temperature, but notes there can be natural or heat drying and there can be shortening of the drying (note 0034), indicating that there can be adjustment of temperature and time for drying, and one of ordinary skill in the art would therefore be suggested to optimize the drying time and temperature, giving values in the claimed range.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ‘449 as evidenced by Bauer, EITHER alone OR further in view of ‘861 as applied to claims 7-8 above, and EITHER alone OR further in view of Karandikar et al (US 2013/0122321).
Claim 9: As to providing step (c1-1) of contacting the first fiber with the first metal ions with the second metal and performing the reduction reaction with the first met ions to produce a mixture having second metal ions, an unreacted second metal and the first composite fiber containing the first metal nanoparticles and step (c1-2) of removing the unreacted second metal and second metal ions from the mixture to obtain the first composite fiber,
(A) Using ‘449 as evidenced by Bauer, EITHER alone OR further in view of ‘861 alone: the reduction reaction would be understood to provide second metal ions, unreacted second metal and a first composite fiber containing the first metal nanoparticles from the reaction with the moisture/water present between the first metal ions and second metal. Furthermore, there is a drying treatment which would remove water and the second metal ions in the water and unreacted second metal would be removed when the treatment over, leaving the fiber (note ‘449 0055).  This would give the features claimed.
(B) ‘449 as evidenced by Bauer, EITHER alone OR further in view of ‘861, further in view of Karandikar: the reduction reaction would be understood to provide second metal ions, unreacted second metal and a first composite fiber containing the first metal nanoparticles from the reaction with the moisture/water present between the first metal ions and second metal. Furthermore, there is a drying treatment which would remove water and unreacted second metal would be removed when the treatment over, leaving the fiber (note ‘449 0055).  Additionally Karandikar notes providing metal particles by contacting an article with a composition containing metal ions (here silver ions) and providing a reducing agent in the solution to reduce the silver to provide depositing the particles to the surface of the article, and it is noted that after deposition article can be rinsed with water, etc. and dried (0170).  This would indicate how it is conventional to wash after the deposition of metal nanoparticles.  It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  ‘449 as evidenced by Bauer, EITHER alone OR further in view of ‘861 to wash the fiber after the nanoparticle treatment as suggested by Karandikar, which would remove unreacted second metal ions, as these would not be the adhered nanoparticles with an expectation of predictably acceptable results leaving only the desired nanoparticles on the fiber.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over ‘449 as evidenced by Bauer as applied to claims 1-6 above, and further in view of Wu, et al “Size-Tuneable Synthesis of Metallic Nanoparticles in a Continuous and Steady-Flow Reactor” (hereinafter Wu article).
Claims 10. 11: As to the average size of the first metal nanoparticles (claim 10) and the content of the first metal nanoparticles on a surface of the fiber (claim 11), ‘449 indicates that there can be metal nanoparticles of a size of several tens of nanometers or less, and nanospheres of 80-1000 nm in size (note 0022), which would be on the fiber surface (note 0072).  Wu article indicates how particles can be formed using reduction of metal precursor ion using a piece of active metal foil (reducing the metal precursor using a another metal with a relatively lower reduction potential) (note page 123), where it is discussed how  average size of particle dimension and size distribution can be controlled using concentration of metal salt precursor and the flow rate with resulting average residence time, with nanometer sized particles formed (note page 125).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify ‘449 as evidenced by Bauer to control conditions such as concentration of metal salt and flow rate to control the average particle size of the nanoparticles formed of the first metal as suggested by Wu article, since ‘449 indicates how particle sizes overlapping the range size claimed can be formed, and Wu article indicates how it is known to control the average size of nanoparticles formed using reduction of metal precursor using a metal foil, suggesting how the nanoparticles formed can be optimized in average size, suggesting that the particle size can be optimized from sizes given by ‘449, which would give a value in the claimed range.   Furthermore, as to the amount per square centimeter as in claim 11, Wu article further indicates how conditions such as reduction time can also be controlled, and there can be a corresponding yield rate, including with control of amounts of reactant such as  metal precursor provided (note page 125), and as a result, it further would have been suggested to control the amount in weight deposited per square centimeter, based on the size of particles formed, the amount of precursor provided and the yield rate and the time the reduction provided, since the amount deposited can be fairly evenly distributed (Wu article, as shown in figures 1, 2) but the amount and size would be controllable, and such optimization would give values in the claimed range.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ‘449 as evidenced by Bauer as applied to claims 1-6 above, and further in view of Karandikar et al (US 2013/0122321).
Claim 11: as to the amount of metal nanoparticles on a surface of the fiber, Karandikar describes how metal (such as silver) nanoparticles can be applied to surfaces, including with contacting the surface with a metal precursor solution and a reducing agent to deposit the metal nanoparticles on the surface (note 0170, 0202, 0013), where it can be desired to apply a certain amount of metal particles where this amount can be controlled by repeating the deposition process, for example (note 0170, 0202, 0143) or time of immersion can be controlled (note 0009, 0013, 0142). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify ‘449 as evidenced by Bauer to control the amount of deposition time/reaction or repeat the process to provide a desired amount of nanoparticle loading as suggested  by Karandikar as conventional when loading metal nanoparticles on an article, and the controlled deposition amount would be optimized based on the specific article to be provided, and would be uniformly distributed to provide the same loading for each fiber and fiber area, so the loading would be in an amount of weight per square cm (area), and optimization would give values in the claimed range.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘449 as evidenced by Bauer as applied to claims 1-6 above, and further in view of Karandikar et al (US 2013/0122321) and Waicukauski et al (US 2010/0260998).
Claims 12, 14: As to steps (c1), (c1-b)and (c1-c) as claimed, the reduction reaction with the first metal ions and the second metal to form a first composite fiber with first metal particles would be provided as discussed for claim 1.  As to the further steps (c1-b) of contacting the first composite fiber with a metal aqueous salt solution with third metal ions different from the first metal ions to form a second composite fiber with the third metal ions, and step (c1-c) contacting with a fourth metal to provide the reduction reaction of the third metal ions, to obtain the fiber comprising metal nanoparticles of the first and third nanoparticles, and the reduction potential of the third metal ions greater than that of the fourth metal as in claim 1 for the first metal ions and second metal, and the standard reduction potential of the first metal ions is also greater than the fourth metal, ‘449 as evidenced by Bauer provides how the process step (c1) can be performed and as in claim 1 performed.   ‘449 notes using copper metal particles, but also notes silver, gold, platinum, etc. can be used (0029).
Karandikar describes how metal (such as silver) nanoparticles can be applied to surfaces, including with contacting the surface with a metal precursor solution and a reducing agent to deposit the metal nanoparticles on the surface (note 0170, 0202, 0013), where it can be desired to apply a certain amount (loading) of metal particles where this amount can be controlled by repeating the deposition process, for example (note 0170, 0202, 0143) where metal particles material can include silver and also gold, platinum, copper, etc (note 0202). 
Waicukauski notes how metal nanoparticles can be desired to be applied to fibers, where the metal nanoparticles can include copper (Cu), gold, silver, platinum, etc. and also mixtures of these metals can be used (note 0032, figure 2, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify ‘449 as evidenced by Bauer to repeat the process of claim 1 using a metal aqueous salt solution containing third metal ions different from the first metal ions and a fourth metal for contacting to perform reduction as suggested by Karandikar and Waicukauski to provide desirable fibers, because ‘449 indicates the process can be provided with copper ions (first metal) and also other metals including gold, silver, etc, Karandikar would indicate how it is known that metal nanoparticle application using a metal salt containing solution and reducing the metal salt can be repeated to load more nanoparticles on an article, and Waicukauski indicates how it can be desired to apply metal nanoparticles to a fiber using either copper, gold, silver, etc. nanoparticles, or a mixture of such metals, and by repeating the process of claim 1 with new third metal ions (such as gold or silver rather than copper), it would be expected that further loading of nanoparticles would occur as indicated by Karandikar, giving a desired mixing of metal nanoparticles applied.  As evidenced by Bauer, copper,  gold and silver would also have a standard reduction potential greater than an ionic state of aluminum (which can be the fourth metal as desired by present claim 14 as well.) and there would be a voltage difference in the claimed range (note Bauer figure 1, 0057).
Claim 13: As to the first metal ions having a standard reduction potential greater than the third metal ions, from the materials and discussion above as to claim 12, it also would have been obvious to provide gold or silver as the first metal ion and copper as the third metal ion with the expectation of the same results of providing a mixed metal loaded fiber, and gold or silver ions would have a higher standard reduction potential than copper ions as evidenced by Bauer, figure 1.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over ‘449 as evidenced by Bauer and further in view of Karandikar and Waicukauski as applied to claims 12-14 above, and further in view of Wu, et al “Size-Tuneable Synthesis of Metallic Nanoparticles in a Continuous and Steady-Flow Reactor” (hereinafter Wu article).
Claims 15: As to the average size of the first metal nanoparticles, ‘449 indicates that there can be metal nanoparticles of a size of several tens of nanometers or less, and nanospheres of 80-1000 nm in size (note 0022), which would be on the fiber surface (note 0072).  Wu article indicates how particles can be formed using reduction of metal precursor ion using a piece of active metal foil (reducing the metal precursor using a another metal with a relatively lower reduction potential) (note page 123), where it is discussed how  average size of particle dimension and size distribution can be controlled using concentration of metal salt precursor and the flow rate with resulting average residence time, with nanometer sized particles formed (note page 125).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify ‘449 as evidenced by Bauer and further in view of Karandikar and Waicukauski to control conditions such as concentration of metal salt and flow rate to control the average particle size of the nanoparticles formed of the first metal as suggested by Wu article, since ‘449 indicates how particle sizes overlapping the range size claimed can be formed, and Wu article indicates how it is known to control the average size of nanoparticles formed using reduction of metal precursor using a metal foil, suggesting how the nanoparticles formed can be optimized in average size, suggesting that the particle size can be optimized from sizes given by ‘449, which would give a value in the claimed range.   

Zeng et al (US 2008/0264205) notes using a metal element to reduce metal ions to make nanoparticles (abstract).

Japan 2017-008449 and Japan 03-287861 were provided with the IDS of August 3, 2021.  The Examiner has also provided machine English translations of these documents with this Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718